LEONARD J. BRANDT, Plaintiff Below-Appellant,
v.
CNS RESPONSE, INC., a Delaware corporation; GEORGE CARPENTER; HENRY T. HARBIN, M.D.; DAVID B. JONES; JOHN PAPPAJOHN; JEROME VACCARO, M.D.; and TOMMY THOMPSON, Defendants Below-Appellees.
No. 6, 2010.
Supreme Court of Delaware.
Submitted: April 6, 2010.
Decided: April 20, 2010.
Before BERGER, JACOBS, and RIDGELY, Justices.

ORDER
HENRY DuPONT RIDGELY, Justice.
This 20th day of April 2010, the Court having considered this matter on the briefs filed by the parties has determined that the judgment of the Court of Chancery dated December 9, 2009 should be affirmed on the basis of and for the reasons assigned by the Chancellor in his bench ruling of December 2, 2009.
NOW THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery be, and the same hereby is, AFFIRMED.